Citation Nr: 1131809	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-34 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for arteriosclerotic heart disease and hypertension and entitlement to an increased rating for PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development is warranted.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, when he was last examined in January 2007, the VA examiner described the Veteran's PTSD as being "mild."  However, he indicated that the Veteran also suffered from severe Major Depressive Disorder (MDD) with psychotic features.  He did not distinguish the symptoms of the Veteran's MDD that could be separated from his PTSD.  However, in a subsequent addendum opinion, the examiner stated that the Veteran's problems with delusions were due to his PTSD.  In any event, the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another service- connected disability in the absence of medical evidence which does so.  See Mittleider v. Brown, 11 Vet. App. 181 (1998).  Thus, with absence of such an opinion, the totality of the Veteran's psychiatric symptoms must be considered in determining his entitlement to a TDIU.  

With this mind, the Board notes that the examiner initially seemed to relate the Veteran's unemployability to multiple physical (non-service connected) disabilities.  Reference was made to a history provided by the Veteran.  He also indicated that the Veteran's PTSD did not result in total occupational and social impairment.  However, he later assigned the Veteran a score of 40 on the Global Assessment of Functioning (GAF) scale, which is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Emphasis added.  Thus, in light of the contradictory findings, the Board finds the January 2007 VA examination is inadequate for rating purposes.  A new opinion is needed.  

In addition, on his December 2005 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he received or expected to receive disability retirement benefits.  This suggests that he is in receipt of or has applied for Social Security Administration (SSA) disability benefits.  However, no SSA records have been associated with the claims file.  

VA is required to obtain relevant records held by any federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The RO must make an effort to obtain these records if they exist.

The claims file reflects that the Veteran has received medical treatment from the Knoxville VA Medical Center (VAMC); however, the claims file only contains VA treatment records dated up to May 2007.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain treatment records from the William C. Tallent Outpatient Clinic in Knoxville, Tennessee, dated from May 2007 to the present.  Any negative search result should be noted in the record.  

2.  The RO should attempt to obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

3.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the RO should schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The examiner should be provided with the Veteran's claim file and asked to fully review it, a complete rationale should be provided for any opinion expressed.  Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities, which is presently limited to PTSD.   In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of the Veteran's non-service connected disabilities, and the findings of the VA examiner at the January 2007 VA examination.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2010).

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations -- specifically to include consideration of all of the evidence of record since the June 2007 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


